Citation Nr: 1222871	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for residuals of a left knee injury. 

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988. 

These matters come before the Board of Veterans' Appeals (Board) from February 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in January 2008.  A transcript of the hearing is of record. 

In April 2008 and December 2010, the Board remanded the appeal for further development.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for asthma and posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder did not have its onset in service or for many years thereafter, and it is not related to any incident of service.

2.  A chronic left knee disorder did not have its onset in service or for many years thereafter, and it is not related to any incident of service.

3.  The Veteran does not currently have hearing loss in the left ear to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 C.F.R. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for residuals of a left knee injury have not been met.  38 C.F.R. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to service connection for a low back disorder, residuals of a left knee injury, and left ear hearing loss, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2004 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in February 2006.  In an April 2008 letter, the Veteran was notified of how VA determines disability ratings and effective dates if service connection is awarded and again advised of the earlier notice elements, and the claims were readjudicated in a July 2010 supplemental statement of the case (SSOC).  See Mayfield, 444 F.3d 1328.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Nothing more was required.  


VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are also of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

In the December 2010 remand, the Board requested that the RO/AMC obtain copies of all relevant treatment records from the Daytona Beach Outpatient Clinic (OPC) dated from 1990 onward.  The record shows that the AMC engaged in numerous attempts to obtain these purported records and in a March 2010 memorandum determined that they are unavailable for review.  Accordingly, the Board finds that no further duty to assist in obtaining such records is required to comply with the December 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also provided with a VA examination for evaluation of his knee and back disabilities in October 2009. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report, and its June 2010 addendum, is more than adequate, as it is predicated on a full reading of the service treatment records, post-service VA and non-VA treatment, and private physician reports in the Veteran's claims file.  It also considers the Veteran's personal statements, and provides pertinent findings necessary for the proper adjudication of the appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4) (2009). 

Although an examination or opinion was not obtained in connection with the claim for service connection for left ear hearing loss, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) . 

In this case, there is no competent evidence of a current disability.  As will be discussed below, there is no evidence that the Veteran has hearing loss in the left ear to an extent recognized as a disability for VA purposes and the Veteran is not competent to self diagnose hearing loss to such an extent.  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a January 2008 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The Veteran was asked about the onset of his low back, knee, and hearing loss disabilities, to include his history of post-service treatment.  Emphasis was placed on the fact a diagnosis of hearing loss was necessary.  The need of having an adequate medical opinion that related his back and knee problems to service was explained as well.  The undersigned VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.   Indeed, the matter was twice remanded in order to obtain records of VA treatment from the 1990s.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Given the above, no further assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If arthritis or sensorineural hearing loss is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disorder

The Veteran contends that his low back disorder is due to constantly carrying heavy weapons, including mortars, in service.  He filed his claim in October 2004.

The Veteran's DD Form 214 shows that he served as a mortarman for three years and four months.  His duties involving the carrying of mortars and mortar firing equipment are conceded.  His assertion of carrying heavy weapons is thereby deemed credible.  38 U.S.C.A. § 1154(a).  However, and rather significantly, his service treatment records do not reflect any complaints, findings, or diagnoses of a low back disorder.  He also denied having recurrent back pain during his March 1988 separation examination and examination revealed a normal spine.  June and August 1989 medical records from Reserve service also reflect no problems with the low back.  He was cleared for active duty training on both occasions. 

Thus, neither the treatment records from active service nor the treatment records dated through August 1989 from Reserve service show that a low back disorder had its onset in service or within one year thereafter.

The first indication of low back problems appears in an August 2004 letter from a private physician noting that the Veteran has been having low back discomfort and was presently being evaluated.  The Board observes that this is over 16 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At his January 2008 hearing, the Veteran testified to receiving treatment for his back at the Daytona VA Outpatient Center (VAOPC).  He also provided a history of treatment at that facility in the early 1990s.  As discussed earlier, attempts to obtain treatment notes from that time have been unsuccessful.  The earliest VA medical record is dated in June 2003 and the first indication of back problems appears in February 2005.

A December 2004 letter from a private chiropractor reflects that the Veteran was evaluated earlier that month and that he had dated the onset of his back symptoms to service in 1984 related to the constant and repetitive lifting of mortar tubes and base plates.  An MRI of the lumbar spine reportedly showed degenerative disc disease.  Given the above, the chiropractor opined that the Veteran's low back disorder is related to service.  He reiterated his opinion in April 2008 and April 2010 letters.  No real consideration was given with respect to the stresses and strains involved with the Veteran's over 15 year history of working as a police officer.

A June 2009 letter from a private chiropractor reflects that the Veteran has been a patient since February 2005, with a history of care with another chiropractor for a few treatments.  The chiropractor also noted the Veteran's report of first noticing low back pain after a 1984 incident in service when lifting some ruck sacks that strained his back.  The chiropractor noted that lumbar radiographs and lumbar spine MRI revealed some degenerative bulging and thinning at L5-S1 and L5-L4.  The chiropractor then opined that the Veteran's condition "could" have been initially injured in 1984 during the ruck sack incident in service.

As the record indicated that the Veteran's low back disorder may be related to active service, the Board requested a VA examination and opinion.  Accordingly, the Veteran underwent an examination in October 2009.  The Veteran reported a history of recurrent low back pain after injuring it while lifting packs and mortars during service in 1984.  The examiner noted that a May 2009 VA MRI of the lumbar spine was negative.  The claims file was not provided to the examiner and thus an opinion was not provided.  

In a June 2010 report, the VA examiner noted that the claims file had been made available and proceeded to provide the opinion.  The examiner noted the December 2004 letter from the chiropractor showing that an MRI indicated degenerative disc disease, but observed that the MRI was not in the claims file and that the findings did not correlate with the May 2009 VA MRI.  The examiner then stated that the lumbar strain is not caused by or a result of the Veteran's time in service.  The examiner explained that the service treatment records do not reveal any back injuries or complaints of back pain and the separation examination does not list back pain as a complaint or show any abnormal findings in relation to the back examination.  The examiner noted the December 2004 letter from the chiropractor but observed that the medical evidence of record dates the onset of the Veteran's low back problems to late 2004.

Given the above, the Board finds that the Veteran's low back disorder is not related to any incident of service.  The medical evidence of record dates the onset of his low back problems to 2004.  Recognition is given to the private chiropractor's opinion that the low back disorder is related to the Veteran's in-service duties as a mortarman.  He cites to the Veteran's history and symptomatology as rationale for his opinion.  However, the Board notes there the service treatment records do not document any problems with the low back.  There is also no objective medical evidence documenting treatment until many years thereafter.  Indeed, as will be discussed below, the Board does not find the Veteran's claimed history of low back symptomatology since service to be credible.  Such would essentially negate the probative value of the chiropractor's opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

On the other hand, a VA examiner has opined that the low back disorder is not related to service.  This opinion was based on the contemporaneous service treatment records, which contain no mention of low back problems.  The examiner also considered the findings of a full physical examination, which included a review of topical MRI report.  As this opinion was based on examination of the Veteran and of his documented medical history, the Board finds it to be greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In a May 2012 statement, the Veteran's representative asserted that the VA examiner's opinion is inadequate because the examiner offered a negative opinion based on negative MRIs and no in-service injury despite two private chiropractors citing to MRI evidence of degenerative disc disease and degenerative bulging of the lumbar spine.  The Board observes that, as aptly noted by the VA examiner, the reports of the private MRIs are not of record.  Opportunities to submit such evidence was made available to the Veteran.  Further, the report of the May 2009 VA MRI is documented in the VA medical records.  Moreover, with respect to such diagnostic tests, even if the MRI reports referred to by the chiropractor were of record, the Board observes that generally the more recent test would be more probative of the current disability.  Regardless, as the examiner acknowledged that the Veteran has a current low back disorder, the Board finds that the examiner's opinion remains adequate and retains its probative value.  See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

The Board acknowledges the Veteran's assertion that he has had problems with his back since active service.  The Board notes that he is competent to give evidence about observable symptoms such as pain, Layno v. Brown, 6 Vet. App. 465 (1994), and lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous back pain since active service, he is not found to be credible.  His service treatment records, including the separation examination report, reflect no back problems.  His Reserve treatment records are also silent in this respect.  Notations dated in June and August 1989 clearly indicate that the Veteran was cleared for active training duty after a physical examination was conducted. There is no medical evidence of a back disorder after discharge until August 2004.  The Board recognizes that the Veteran claims to have sought out treatment for his back problems in the early 1990s.  No such records have been produced.  Indeed, reference is made to a June 2003 treatment note that refers to the Veteran as having an "initial consult".  Such strongly suggests that the Veteran was a new patient to the VA system.  Had he received treatment in the 1990s, one would think that a record of treatment would be included in the VA systems of records or noted by the Veteran.  Lastly, if he had experienced back problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in October 2004.  For these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.

In conclusion, the Board finds that service connection for a low back disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Residuals of a Left Knee Injury

The Veteran contends that he injured his left knee in service in September 1984.  He filed his claim in October 2004.

A November 1984 service treatment record reflects complaints of left knee pain for the past month due to trauma from a mortar base plate.  Examination revealed minor swelling of the medial knee, negative drawer signs and McMurray test, and no crepitus.  X-rays were negative.  The diagnosis was of a minor medial collateral ligament strain.  Indocin, Ace bandage, and light duty for 7 days were prescribed.  

A December 1984 service treatment record reflects complaints of left knee problems with sharp pain after walking.  Examination revealed minor swelling of the medial knee, decreased range of motion with pain, and negative McMurray test and drawer signs.  The diagnosis was of a probable medial collateral ligament strain.  Motrin, Ace bandage, and light duty were prescribed.  

There are no further complaints of left knee problems during the remainder of the Veteran's service.  He denied having a "trick" or locked knee during his March 1988 separation examination and examination revealed normal lower extremities.  June and August 1989 medical records from Reserve service also reflect no problems with the left knee.

Thus, although the Veteran sustained an injury to the left knee in service, a chronic left knee disorder did not have its onset in service or within one year thereafter.

The first post-service indication of left knee problems appears in a June 2003 VA treatment note showing complaints of knee pain for several years.  At that time, the Veteran did not date the onset of his left knee problems to active service.  The Board reiterates that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.

At his January 2008 hearing, the Veteran testified to receiving treatment for his left knee at the Daytona VAOPC.  He also provided a history of treatment at that facility in the early 1990s.  As discussed earlier, no such records exist.  The Board doubts that there were ever records of that nature.  In this regard, it is again noteworthy to point out that VA records from 2003 suggest that the Veteran was a new patient to VA not a returning patient.  Had he been an earlier patient, this history would have shown up in the VA system or noted at that time.  It seems illogical for the Veteran to seek out VA treatment and not report earlier treatment at that time.  

A December 2004 letter from a private chiropractor reflects that the Veteran was evaluated earlier that month and that he dated the onset of his left knee symptoms to service in 1984 related to the constant trauma of hitting the left knee against the mortar base plate while setting it in the ground.  Given this history, the chiropractor opined that the Veteran's left knee disorder is related to service.  He reiterated his opinion in April 2008 and April 2010 letters.

As the record indicated that the Veteran's left knee disorder may be related to service, the Board requested a VA examination and opinion.  Accordingly, the Veteran underwent an examination in October 2009.  The Veteran reported a history of injuring the knee during service in 1984 when he slammed it on a base plate with gradual worsening since that time.  In a June 2010 report, after reviewing the claims file , the VA examiner stated that the left knee strain is not caused by or a result of the in-service minor medial collateral ligament strain diagnosed in 1984.  The examiner explained that medical chronicity is not demonstrated as the separation examination revealed no complaints or abnormalities of the left knee and no post-service private medical records support a chronic nature of the condition.  The examiner noted the December 2004 letter from the chiropractor but observed that the medical evidence of record dates the onset of the Veteran's left knee problems to 2004.

Given the above, the Board finds that the Veteran's left knee disorder is not related to any incident of service.  The medical evidence of record dates the onset of his left knee problems to 2003, or at most to several years prior to then.  Although a private chiropractor has opined that the left knee disorder is related to the Veteran's in-service duties as a mortarman, the Board notes there the service treatment records do not document a chronic left knee disorder.  Further, as the veracity of the Veteran's history of continuity of symptomatology is questionable, the chiropractor's reliance on that history in rendering his opinion is substantially weakened.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006)


On the other hand, a VA examiner has opined that the Veteran's left knee disorder is not related to the in-service injury.  This opinion was based on the contemporaneous service treatment records, which show an injury to the left knee with two treatment visits but no subsequent mention of left knee problems including during his separation examination.  As this opinion was based on examination of the Veteran and of his documented medical history, the Board finds it to be greater probative value.  See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

In a May 2012 statement, the Veteran's representative asserted that the VA examiner's opinion is inadequate because the examiner failed to consider the July 2003 VA treatment note showing complaints of left knee pain for several years.  However, the examiner already acknowledged the Veteran's history of injuring the left knee during service with gradual worsening since, but noted the absence of complaints during the remainder of the Veteran's active service as well as for many years thereafter.  Moreover, as pointed out above, the Veteran did not date the onset of his left knee problems to active service at that July 2003 visit.  Although the examiner stated that the left knee problems began in 2004, this error results in a difference of only several years - not decades as is required in this case - in the date of onset of the left knee disorder.  Thus, the Board finds that the examiner's opinion remains adequate and retains its probative value.  See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

The Board acknowledges the Veteran's assertion that he has had problems with his left knee since active service.  To the extent that he is claiming to have experienced continuous left knee pain since active service, he is not found to be credible.  His service treatment records only reflect two visits for the left knee in late 1984, his 1988 separation examination report reflects normal lower extremities, and Reserve treatment records show no problems within one year.  There is no medical evidence of a left knee disorder after discharge until June 2003.  Although the June 2003 VA treatment note reflects a several-year history of left knee problems, it in no way indicates that he has had problems since separation from active service.  Lastly, if he had experienced left knee problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in October 2004.  For these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.

In conclusion, the Board finds that service connection for residuals of a left knee injury is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Left Ear Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has left ear hearing loss due to his duties as a mortarman in service.

As noted earlier, the Veteran's DD Form 214 shows that he served as a mortarman.  Thus, exposure to loud noise in service is conceded.

However, the Veteran's service treatment records fail to show hearing loss in the left ear to an extent recognized as a disability for VA purposes, i.e., between 500 and 4000 hertz.  Audiometric testing in March 1988, just prior to discharge, revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
5
0
5
5

The evidence of record thus fails to indicate any clinical hearing loss within the relevant auditory thresholds during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

In this case, however, the record does not contain competent evidence of left ear hearing loss.  None of the post-service medical evidence of record indicates any left ear hearing loss.  Indeed, a June 2010 VA treatment note reflects that the Veteran denied having any symptoms of hearing loss.  Thus, despite the evidence of in-service acoustic trauma, the record does not establish current hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  

At his January 2008 hearing, the Veteran testified that audiological tests conducted at the Daytona VAOPC in 2006 had confirmed a diagnosis of left ear hearing loss.  As discussed above, this record is not available.  However, he denied having any hearing loss during June 2010 VA treatment.  Thus, the available VA medical records fail to show that he has left ear hearing loss.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no hearing loss disability for VA purposes that can be related to service, the claim of entitlement to service connection for left ear hearing loss must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno, 6 Vet. App. 465.  However, he is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes.  

Accordingly, service connection for left ear hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of a left knee injury is denied.

Service connection for left ear hearing loss is denied.


REMAND

Unfortunately, a remand is required on the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In the December 2010 remand, the Board requested that the RO/AMC schedule the Veteran for a VA examination to obtain an opinion as to whether any current respiratory disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  The Board asked the examiner to discuss a December 1985 service treatment record showing complaints of a cough, the Veteran's assertions of respiratory difficulties since 1988 made at an August 2004 treatment visit, and Dr. Y.'s opinions from April 2010 and December 2004 relating the Veteran's asthma to service.  

Accordingly, the Veteran underwent an examination in March 2011.  The report of that examination reflects that the Veteran's claims file was not provided to the examiner and thus an opinion was not provided.  In a June 2011 report, the above examiner noted that the Veteran's claims file had been made available and proceeded to provide her opinion.  Although the examiner addressed the service treatment record, the examiner did not discuss the Veteran's assertions or Dr. Y.'s opinions.  Thus, the report is inadequate and must be returned to the examiner for an addendum, in compliance with the December 2010 remand.  See Stegall, 11 Vet. App. at 271.  On remand, the examiner should consider all additional medical records added to the claims file since her last review in June 2011.

With respect to the claim for service connection for PTSD, VA electronic records show that the RO denied service connection for the disorder in an August 2008 rating decision, the Veteran filed a notice of disagreement in September 2008, the RO issued a statement of the case in July 2009, and the Veteran filed a VA Form 9 later that month.  They also show that the issue was certified to the Board in March 2010.  However, the claims file does not contain the above documents or any other records pertaining to the PTSD claim.  

In May 2012, the Board contacted the RO and asked that a search be conducted for any additional records pertaining to the Veteran's PTSD claim, to include temporary file.  In June 2012, the RO replied that no such file was found.  Without any records other than the August 2008 rating decision, the Board is unable to adjudicate the PTSD claim.  Thus, the RO should attempt another search of the Veteran's temporary file and, if it still cannot be located, rebuild the temporary file and associate it with the claims file.

Lastly, the record indicates that the Veteran receives treatment from the Viera OPC.  The record contains treatment notes dated through April 2011.  Thus, the RO should obtain any treatment notes since that time.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Viera OPC since April 2011.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who completed the March 2011 VA examination and provided the June 2011 opinion for an addendum that addresses the following.

The examiner should discuss the Veteran's assertions of respiratory difficulties since 1988 made at an August 2004 treatment visit, and Dr. Y.'s opinions from April 2010 and December 2004 relating the Veteran's asthma to service.  

The examiner should also consider all additional medical records added to the claims file since her last review in June 2011 to determine whether any change in opinion is warranted.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Attempt another search of the Veteran's temporary file.  If it cannot be located, rebuild the temporary file and associate it with the claims file.  All efforts to locate/ rebuild the temporary file should be documented.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


